Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.50 Page 1 of 9




                                                                EXHIBIT A
           Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.51 Page 2 of 9




                                              INDIVIDUALIZED EDUCATION PROGRAM
STUDENT'S NAME                                           BIRTH DATE                    AGE            GRADE                GENDER      STUDENT ID
Karl Cebulski                                            03-10-1999                    20.1           12th                 male        588251
RACE                                       STUDENT LANGUAGE                    HOME LANGUAGE                  OVERALL PROF LEVEL
White,Filipino                             English                             English
SCHOOL OF ATTENDANCE                                                           NEIGHBORHOOD SCHOOL
Non-Public Schools                                                             Clairemont High
PARENT/GUARDIAN                                                                                                     EMAIL ADDRESS
Catherine Cebuski                                                                                                   ccebulski@sbcglobal.net
HOME PHONE                                        WORK PHONE                                                  CELL PHONE
5103076096
PARENT/GUARDIAN                                                                                                     EMAIL ADDRESS


HOME PHONE                                        WORK PHONE                                                  CELL PHONE


STUDENT ADDRESS                                                                        CITY                                STATE       ZIP
4063 MOUNT BOLANAS CT                                                                  SAN DIEGO                           CA          92111
Meeting Type                                                                   Student State ID
Annual IEP Review - Amendment                                                  6071523164
Reason for Meeting
 Amendment-Change of Placement
ELIGIBILITY INFORMATION

Primary Disability                                                             Secondary Disability
Autism
After an IEP Team discussion, the team will review ESY eligibility.
                                                                                IEP DATES
   ✔ Yes                                No                                      This IEP Date
                                                                                05-09-2019
Extended School Year Eligibility
                                                                                Next IEP Date
Eligible
                                                                                05-10-2019
After an IEP Team discussion, the team will review Transportation
eligibility.                                                                    Initial Placement Date
   ✔ Yes                                No
Transportation Eligibility                                                      Last Evaluation Date

Eligible                                                                        02-13-2018

Eligible for transportation and attending neighborhood school:                  Next Triennial Date

       Yes                              ✔ No

Physical Education
Specially Designed PE
ADDITIONAL DEMOGRAPHICS
Migrant Education:                                    Yes                       ✔ No

                                                      Yes                       ✔ No                  Language:
Interpreter Required:

                                                      Yes                       ✔ No                  Language:
Translated copy of IEP Requested:

Where Student Resides
Parent/Guardian


                                                                      1 of 8
           Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.52 Page 3 of 9
                                License #:
    Foster Home

District of Residence
San Diego Unified
AGENCY INFORMATION
Dept. of                                                                            CA Child
                  Eligible                         Receiving Services                                    Eligible                  Receiving Services
Rehabilitation:                                                                     Services
                                                                                    (CCS):
Regional Center:        ✔ Eligible             ✔ Receiving Services                 Dept. of
                                                                                                         Eligible                  Receiving Services
                                                                                    Social
                                                                                    Services:
SPECIAL EDUCATION SERVICES

 Type                                   Start Date     End Date         Duration                Frequency           Environment

 Primary Services

 Specialized Academic                   2018-05-       2019-05-         314.0      Minutes      Day                 Nonpublic residential school-outside
 Instruction                            11             10                                                           CA

 Related Services

 Parent Education/Counseling            2018-05-       2019-05-         120.0      Minutes      Month               Nonpublic residential school-outside
                                        11             10                                                           CA

 MHRS - Residential                     2018-05-       2019-05-         1440.0     Minutes      Day                 Nonpublic residential school-outside
                                        11             10                                                           CA

 Occupational Therapy                   2018-05-       2019-05-         30.0       Minutes      Week                Nonpublic residential school-outside
                                        11             10                                                           CA

 Language and Speech                    2018-05-       2019-05-         90.0       Minutes      Week                Nonpublic residential school-outside
 Services                               11             10                                                           CA

 Individual Counseling                  2018-05-       2019-05-         30.0       Minutes      Week                Nonpublic residential school-outside
                                        11             10                                                           CA



 Start Date        End Date          School                   Grade      Instructional Minutes          Mins. Out of GE           SpEd %       GenEd %

 2018-05-11        2019-05-10        Non-Public Schools       12th       1900                           1900                      100%         0%


Least Restrictive Environment

 Start Date                               End Date                                  Service Environment

 2018-05-11                               2019-05-10                                Nonpublic Day School


This percentage is based on a district wide average of instructional minutes for grades K-12, which meets or exceeds the state requirement
for instructional minutes per day for the school year (excluding extended school year).

FEDERAL/PRESCHOOL SETTING (ages 3-5)


FEDERAL/SCHOOL SETTING (ages 6-22)
Residential Facility
Distribution:      ORIGINAL IEP (developed at IEP meeting, includes original signatures) to Parent / Guardian / Adult Student / Container

                    FINAL COPY (archived version includes exact revisions from original draft IEP) to Parent / Guardian / Adult Student /
                   IEP Team / Container

                                                                        2 of 8
               Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.53 Page 4 of 9




                                       INDIVIDUALIZED EDUCATION PROGRAM - SIGNATURE PAGE
STUDENT'S NAME                                                           BIRTH DATE                  AGE         GRADE               GENDER                  STUDENT ID
Karl Cebulski                                                            03-10-1999                  20          12th                male                    588251
IEP Meeting Date:            05-09-2019

RIGHTS AT AGE OF MAJORITY
On or before your child's 17th birthday, he/she has been advised of his/her rights at age of majority (18 years).

Advised by:                  Advisor                                                                                                    Date
                             John Baer                                                                                                  05-09-2019

GRADUATION
Graduation from high school by meeting San Diego City School course requirements and proficiency standards constitutes a change in placement. A student's right to a free
appropriate public education terminates upon graduation with a regular high school diploma or upon reaching the maximum age eligibility (22) for a free appropriate public
education under Section 56026.

Advised by:                  Advisor                                                                      Date
                             John Baer                                                                    05-09-2019

(For students grade 7-12) My child is currently in a course of study which is designed to meet district and state requirements
                                                                                                                                     Yes            ✔   No
                                                                                                                                                                   (Initials)
leading to a high school diploma.


    Prior Written Notice is attached due to termination of special education services as a result of completion of a diploma or having reached the maximum age (22) for these
  services.

NOTICES
The "Limited Sharing/Release of Student Information for Purpose of Local Education Agency (LEA) Medi-Cal Billing Option"                            ✔              (Initials)   -
                                                                                                                                     Yes                No
has been discussed, I received a copy and I agree to share student information for possible LEA Medi-Cal reimbursement of
covered services.

As a means of improving services and results for your child did the school facilitate parent involvement?               Yes          No             ✔   No Parent Response

✔                                                                                                                                                                 (Initials)   CC
    I have received a copy of the Notice of Procedural Safeguards


    Parent concerns were recorded and discussed                                       ✔   No Parent Response
                                                                                                                                                                  (Initials)


    Parent/Guardian request(s) additional time to review the IEP. (The district requests a response and signature within 15 days.) - I have received a copy of the IEP.


    IEP not completed due to time constraints. - I have received a copy of the IEP.

CONSENT
✔ I consent to the Individualized Education Program (IEP). - I have received a copy of the IEP.                                                                   (Initials)   CC

                                                                                                                                                                  (Initials)
    I consent to portions of the IEP: (See IEP Team Action Plan for specific information.) - I have received a copy of the IEP.

                                                                                                                                                                 (Initials)
          Eligibility

                                                                                                                                                                 (Initials)
          Goals

                                                                                                                                                                 (Initials)
          Primary Service

          Related Services                                                                                                                                       (Initials)

                                                                                                                                                                  (Initials)
    I do not consent to this IEP. (See IEP Team Action Plan for specific information.) - I have received a copy of the IEP.

                                                                                                                                                                  (Initials)
    My child is eligible to receive special education services, however I am refusing services. (ECSE only) - I have received a copy of the IEP.




                                                                                      3 of 8
                 Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.54 Page 5 of 9




                                         INDIVIDUALIZED EDUCATION PROGRAM - SIGNATURE PAGE
STUDENT'S NAME                                                              BIRTH DATE                   AGE     GRADE                  GENDER                      STUDENT ID
Karl Cebulski                                                               03-10-1999                   20      12th                   male                        588251
IEP Meeting Date:             05-09-2019
          My child is eligible for special education services and I agree to the Offer of Free Appropriate Public Education (FAPE). However, I elect to enroll my       (Initials)
        . child in a private school and understand that this IEP cannot be implemented.

                                                          Does the student attend a private school within San Diego Unified School District?
               Profit               Non Profit                                                                                                                Yes                No

          Parent was offered a Special Education Individualized Services Plan.
                                                                                                                                                                         (Initials)
                                                                                                                                         Yes                  No
          Special Education Individualized Services Plan offered by:

TEAM MEMBER SIGNATURES
The following were participants in the development of this Individualized Education Program (IEP).

Catherine Cebulski                                         05-09-2019
Parent/Guardian                                            Date                                  Student                                               Date
Kimberly Shapazian                                         05-09-2019
Administrator/Designee                                     Date                                  Participant                                           Date



                                                                                                 Title
** EXCUSED**                                               05-09-2019
General Education Teacher                                  Date                                  Participant                                           Date



                                                                                                 Title
John Baer                                                  05-10-2019
Special Education Teacher                                  Date                                  Participant                                           Date



                                                                                                 Title



Participant                                                Date                                  Participant                                            Date



Title                                                                                            Title



Participant                                                Date                                  Participant                                           Date



Title                                                                                            Title


Participant                                                Date                                  Participant                                           Date



Title                                                                                            Title



Participant                                                Date                                  Participant                                           Date



Title                                                                                            Title

Distribution:

         ORIGINAL IEP (developed at IEP meeting, includes original signatures) to Parent / Guardian / Adult Student / Container

         FINAL COPY (archived version includes exact revisions from original draft IEP) to Parent / Guardian / Adult Student / IEP Team / Container



                                                                                        4 of 8
           Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.55 Page 6 of 9




                                  INDIVIDUALIZED EDUCATION PROGRAM - TEAM ACTION
STUDENT'S NAME                                       BIRTH DATE                 AGE           GRADE        GENDER          STUDENT ID
Karl Cebulski                                        03-10-1999                 20            12th         male            588251

Team Action Date: 05-09-2019
ACTION:

 ✔ 1. Additional Items

Topic                                    Outcome                                               Responsible for Follow-Up
Amendment to the IEP                     District amended IEP to change Karl’s placement to
                                         RTC pursuant to a settlement agreement. Also          SDUSD Case Manager
                                         pursuant to settlement agreement, and pending a
                                         start date from an RTC that has accepted student, the
                                         District will continue to implement the NPS placement
                                         provided for in student’s last IEP along with three
                                         hours per day of behavioral intervention services, to
                                         be provided by Verbal Behavioral Associates, at the
                                         NPS as interim placement pending space available at
                                         RTC. Parent and NPA to develop goals for
                                         implementation during behavioral services.

    2. Additional Assessments

Topic                                    Outcome                                              Responsible for Follow-Up



    3. Referral(s) to Agencies

Topic                                    Outcome                                              Responsible for Follow-Up



 ✔ 4. Eligible for special education transportation services and not attending neighborhood school.

         ✔ 4A. Eligible for special education transportation services because special education services not available at
           neighborhood school. Student Attending:
        Separate School Setting

           4B. Eligible for special education transportation services but parent elects to decline special education transportation
           services, opting to participate in:



    5. Parent/Guardian consents to the following portions of the IEP:

           Eligibility                Goals                            Primary Service                  Related Service
        Explanation:



    6. District Response (e.g. offer of FAPE):



     7. The following people were in attendance at the IEP (name/title) although their signatures do not appear on page 2 of the
    IEP:



    8. Prior written notice (see attachment) PWN Date:


                                                              5 of 8
        Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.56 Page 7 of 9
   9. Reconvene

Topic                                                    Responsible for Follow-Up


Date                    Time         Location




                                                6 of 8
Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.57 Page 8 of 9




                                  7 of 8
Case 3:21-cv-00503-CAB-JLB Document 2-1 Filed 03/22/21 PageID.58 Page 9 of 9




                                  8 of 8
